Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to because the Figures do not appear to show that the beak line (6) is kept lower in height compared to the ring of the head (1) as recited in claim 1 and defined on page 8, lines 8-10. As shown in Figure 5, the beak line (6) is shown as being of the same height as that of the ring of the head (1) and not lower in height.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 2, the limitation for the enlarged head to be a concave shaped polygon is unclear. It is unclear how the concave surface defined by the enlarged head may be described as a polygon. This limitation is defined on page 6, lines 7-9 and page 7, lines 10-14. However, neither of these passages sufficiently define the “concave polygon” such that one of ordinary skill in the art would see that the enlarged head can be described as a concave shaped polygon. As shown in Figure 3, the head of the tee comprises a curved concave surface. It is unclear how this curved surface defines a polygon. 
Claim Rejections - 35 USC § 102
Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce (6,062,990).  Note the basis for the rejections set forth in the office action filed March 12, 2021.  
Claim Rejections - 35 USC § 103
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (6,062,990) in view of Blais (US 2009/0088274).  Note the basis for the rejections set forth in the office action filed March 12, 2021.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce (6,062,990).  Note the basis for the rejections set forth in the office action filed March 12, 2021.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce (6,062,990) in view of Adam (6,004,228).  Regarding claim 10, Pierce teaches that it is known in the art of golf tees to form the tee from plastic.  Note column 1, lines 17-23.  However, Pierce does not teach the use of high density polymer, high density polyethylene, metal or nylon as recited.  Adam reveals that it is known in the art of golf tees to form the golf tee from nylon.  Note column 3, lines 21-25 of Adam.  It would have been obvious to one of ordinary skill in the art to form the golf tee of Pierce from nylon in order to take advantage of nylon’s well known physical characteristics.  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed June 13, 2021 have been fully considered but they are not persuasive.  It is noted that the rejection of claim 2 under 35 U.S.C. 112, first paragraph, has been maintained as the claim still defines the enlarged head as a concave shaped polygon.  It is still unclear how the circular head of the tee may be described as a polygon.  
Regarding the reference to Pierce, the applicant contends that the indent of Pierce does not define a means capable of building air-pressure as performed by the indent of the instant invention.  The applicant states that the runway and indent of the instant invention are positioned at different vertical and cross planes whereas the runway and cut-out of Pierce are located in parallel horizontal planes.  However, this argument is not persuasive as the invention of Pierce is inherently capable performing the instant function.  For example, the indent of Pierce inherently builds air pressure thereon.  It appears that applicant is arguing a different of degree or conditions that are not recited in the claim.  Further, it is noted that instant claim 1 does not define the different vertical and cross planes as argued and thus, the runway and cut-out of Pierce meet the claim limitations.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the limitation of the beak line, the applicant states that Pierce does not teach a beak line situated below the level of the head.  However, this argument is not persuasive.  Note the rejection of claim 1 and the examiner’s notations identifying the beak line.  As shown in Figures 13 and 14 the ridges (36) define a recess therebetween.  The recess defines a beak line that is lower in height compared to the top of the ring defined by the ends of the ridges (35, 36).  Regarding the applicant’s statement that the beak line is shown as being in the same level as the dotted line, it is noted that the recess between the ridges is clearly shown as being below the dotted line in Figure 13.  
Regarding claim 4, the applicant contends that the cut-out of Pierce does not create a concentrated air passage as recited.  However, this argument is not persuasive as the ramps and indent as shown by Pierce will inherently channel air passage therebetween and thus, define a 
Regarding claim 7, the applicant contends that Pierce does not define the distance between the runway and the cut-out to be about half as recited.  However, attention is again directed to Figure 12 showing the runway extended to about a center point of the indent.  Further, it is noted that the claim uses the relative language “about” which is considered to be a broad term.  The runway that is integrally extended to the cut-out is shown to be about half as recited.  
Regarding claim 2, the applicant contends that the combination of Pierce in view of Blais does not teach the use of a polygon for the tee.  This argument is not persuasive because Pierce provides a concave top surface that is seen as a polygon.  As shown in Figure 14, the top surface (25d) as defined by the ridges (35, 36) form a generally polygonal shape for the top surface.  In the alternative, it would have been obvious to one of ordinary skill in the art to form the top surface (25d) of Pierce with a more polygonal shape in order to provide an alternative shape for the top surface.  It is noted that this modification is an obvious change in shape lacking a showing of significance of the particularly claimed polygonal shape.  Note MPEP 2144.04(IV)(B).  
Regarding claim 3, the applicant contends that the body of Pierce does not define a conical section as recited.  However, this argument is not persuasive as Figures 1-4 clearly show a portion of the body that defines a conical section.  As identified in Figures 2-3, the portion (13) is a conical section of the body that is tapered downwardly.  
Regarding the argument that Pierce does not teach the tee to be plugged into the ground up to the shoulder only, it is noted that this argument relates to the intended use of the tee.  A 
Regarding claim 5, the applicant contends that the depth and width of the runway is not conventionally known and without extensive experimentation would not be obvious.  However, this argument is not persuasive as the applicant has not shown the criticality for the particular dimensions by the demonstration of a new and unexpected result obtained therefrom.  As stated in the previous office action, Pierce attaches no criticality to the particular size of his runway (25d) for the golf tee. Further, Pierce teaches that the runway is spaced sufficiently from the teed golf ball in order to reduce the frictional contact with the golf ball and to enable air to be exhausted underneath the ball. Note column 5, lines 41-50. To merely define the length and width of the ramp that also accomplishes this purpose is an obvious extension on the teachings of Piece lacking a showing of criticality for the particular dimensions by the showing of a new and unexpected result obtained therefrom. It is also noted that Pierce establishes the ramp (25d) as a result-effective variable, i.e,, a variable which achieves a recognized result due to its ability to create air to be exhausted underneath the ball. Thus, the mere recitation for the size of the ramp is considered to be a determination of the optimum or workable ranges of the variable through routine experimentation. Note MPEP 2144.05(11X8),
Regarding claim 6, the applicant contends that the purpose of the indent of the instant invention is to facilitate lift-off phenomenon.  However, this argument relates to the intended use of the invention and the applicant has not shown the criticality for the particular dimensions by 
Regarding claim 10, it is noted that the rejection of claim 10 now includes the reference to Adam which teaches that it is known in the art of golf tees to form the tee from nylon.  Given Pierce’s teaching that plastic golf tees are known in the art, it would have been obvious to one of ordinary skill in the art to form the tee of Pierce from nylon in order to take advantage of that material’s well known physical characteristics.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/STEVEN B WONG/            Primary Examiner, Art Unit 3711